        Case 2:18-cv-00189-RWS Document 70 Filed 09/29/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION

CINDY COSPER, Individually      :
as Surviving Child of           :
RONNIE AMMERSON, and            :
ALLAN MYERS as Temporary        :
Administrator of the ESTATE OF  :
RONNIE AMMERSON                 :
                                : Civil File No.: 2:18-cv-00189-RWS
     Plaintiffs,                :
                                :
v.                              :
                                :
FORD MOTOR COMPANY,             :
                                :
     Defendant.                 :
__________________________________________________________________

      CERTIFICATE OF SERVICE OF DISCOVERY MATERIALS
__________________________________________________________________
      COMES NOW, Ford Motor Company, by and through the undersigned

counsel and certifies that on September 29, 2020, it served a true and correct copy

of the following:

 1.   Defendant Ford Motor Company’s Subpoena to Testify; Ms. Kristi Kilpatrick




                            [Signature Page Follows]
 Case 2:18-cv-00189-RWS Document 70 Filed 09/29/20 Page 2 of 3




This 29th day of September, 2020.

                               WATSON SPENCE LLP

                               /s/ Dwayne A. Brown Jr.
                               Michael R. Boorman
                               Georgia Bar No. 067798
                               Dwayne A. Brown Jr.
                               Georgia Bar No. 509554
                               999 Peachtree Street, N.E.
                               Suite 1130
                               Atlanta, Georgia, 30309
                               Telephone: (229) 436-1545
                               mboorman@watsonspence.com
                               dbrown@watsonspence.com

                                    - and –

                               D. Alan Thomas
                               Admitted Pro Hac Vice
                               Paul F. Malek
                               Admitted Pro Hac Vice
                               HUIE, FERNAMBUCQ & STEWART, LLP
                               3291 US Highway 280
                               Suite 200
                               Birmingham, AL 35243
                               Telephone: (205) 251-1193
                               AThomas@huielaw.com
                               PMalek@huielaw.com

                               Attorneys for Ford Motor Company
        Case 2:18-cv-00189-RWS Document 70 Filed 09/29/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system which will automatically send email notification of

such filing to the following attorneys of record:

                          C. Tab Turner
                          Damon Singleton
                          Turner and Associates, P.A.
                          4705 Somers Avenue, Suite 100
                          North Little Rock, AR 72116
                          tab@tturner.com
                          damon@tturner.com

                          Matthew E. Cook
                          Nathan Nicholson
                          Cook Law Group, LLC
                          P.O. Box 2415
                          Gainesville, Georgia 30503
                          matt@cook-lawgroup.com
                          Nathan@cook-lawgroup.com

                          Jonathan A. Parrish
                          The Parrish Law Firm, LLC
                          Resurgens Plaza, Suite 2250
                          945 East Paces Ferry Road, NE
                          Atlanta, Georgia 30326
                          jparrish@parrishfirm.com


      This 29th day of September, 2020.

                                       /s/ Dwayne A. Brown Jr.
                                       Dwayne A. Brown Jr.
                                       Georgia Bar No. 509554
